PRATT, J. (concurring).
This is an appeal from a decree in favor of the plaintiff, declaring that a deed given by the plaintiff, dated January 13,1871, of one undivided half interest in certain real estate in Westchester county, is void, etc. The action was commenced on the 13th of January, 1894. The defendant is a sister of the plaintiff. It appears that on the 7th of October, 1870, they purchased the property at a sheriff’s sale at the price of $850, and took a deed in their joint names, and each contributed portions of the purchase money, the plaintiff considerably more than the defendant, and they joined *393in a mortgage for $500, to pay the balance of the purchase money, which the plaintiff afterwards paid off, and took an assignment of the mortgage, which he now holds, and upon which he commenced a foreclosure suit that is now pending and undetermined. The mortgage was paid off prior to May 28,1873, and the assignment recorded on that day. The plaintiff alleges in his complaint that prior to and after October, 1870, and up to the 13th of January, 1871, the defendant continually and persistently represented to the plaintiff, who was illiterate and entirely destitute of business knowledge and ability, that it was annoying and unnecessary that both names should appear on the tax book or in the deed, and that it was only the occasion of extra annoyance, and she could manage and protect their joint interests more easily, and that his interest would not be affected, relinquished, or destroyed thereby. He also alleges that defendant has collected all the rents of said property; that he never intended to convey said properly; that defendant has not kept her promise, but now claims title to the whole property, and denies the plaintiff has any title or interest in said property; and that he has always retained joint possession of said property with the plaintiff. Ho fraud is charged or proved on part of the defendant to induce plaintiff to sign the deed. The defendant denies the whole story of the plaintiff as to the cause of his making the deed. There can be no doubt, from the evidence, that plaintiff signed the deed well knowing that the effect of it was to put the whole title in the name of the defendant, for her to manage, pay taxes, and take entire charge of the property, as she has continued to do for more than 20 years previous to the suit. This is also evident from the fact that when he paid off the mortgage he took an assignment of it, and on the 3d of November, 1893, commenced an action of foreclosure upon it, naming Ann Hutchinson as sole defendant. The question is, can a deed, understanding!^' and voluntarily given, after such a lapse of time, be wiped out of existence by parol evidence such as is disclosed in this case? The claim is that the plaintiff should retain his interest in the land notwithstanding the deed. To prove this, it was necessary to vary by parol the terms of the deed. It is to be observed that the decree here is not for a specific performance of a promise made by defendant, but a decree that the deed was void, without a particle of evidence that it was obtained by deceit, fraud, or duress. If it is claimed that the defendant received it in trust for the plaintiff, the answer to that is that a trust in lands cannot be created without an instrument in writing. If it is assumed that the deed was given upon a promise which has not been kept, the statute of limitations has long since barred a recovery. This is a stale demand, that ought not to be encouraged by a court of equity. 12 Am. & Eng. Enc. Law, p. 534, and cases there cited; Story, Eq. Jur. § 1520. In no view of the case can the action be maintained. Judgment reversed, and new trial granted.